Memorandum By The Court. Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of the Referee ruling claimant ineligible to receive further benefits on the ground that he was unavailable for employment within the meaning of the statute. (Unemployment Insurance Law [Labor Law, art. 18], § 591, subd. 2.) Claimant was employed for 38 years in the capacity of a district office and account agent for a life insurance company whose policy mandated the retirement of employees so engaged at age 65. Exemptive action by the employer permitted him to work for an additional year. His request for a further extension was denied. He is the beneficiary of a company pension in the sum of about $225 a month and he and his wife receive additional monthly social security payments totaling $184.50. It appears that claimant’s search for employment was confined to reapplications addressed to his former employer and to inquiries directed to the chairman of a union of insurance agents, -of which he was a member, as to the opportunities for employment in the debit area of the insurance business. The board found claimant’s efforts to obtain work to be of such restrictive quality as to render him unavailable for employment. Its decision is supported by substantial evidence and is consistent with the scope and intent of the statute. (Matter of Bourne [Corsi], 282 App. Div. 1; Matter of Feelwater [Catherwood], 15 A D 2d 619.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.